Citation Nr: 0511374	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  98-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a lacerated wound injury to the left (minor) arm 
with injury to the deltoid muscle, muscle group III, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from August 1942 to 
October 1945.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, after REMANDS to the RO for additional 
development in October 1998 and August 2003, the veteran's 
case is before the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The service-connected residuals of a shell fragment wound 
to the left (minor) arm with injury to the deltoid muscle are 
moderately severe in degree, but it is not severe.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 20 percent for the residuals of a lacerated wound 
injury to the left arm with injury to the deltoid muscle, 
muscle group III, have not been met.  U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-
4.56, 4.59, 4.73, Diagnostic Code 5303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
benefits sought on appeal via the March 1997 rating decision, 
the November 1997 statement of the case (SOC), the October 
1998 and August 2003 Board remands, and the April 2002 and 
October 2004 supplemental statements of the case (SSOCs).  In 
addition, the RO letter issued February 2004 and the April 
2002 SSOC also provided the veteran with specific information 
concerning the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.

In this regard, the Board also notes the initial AOJ 
decisions were made before April 2002, the date the last VCAA 
notification was sent to the veteran.  However, in reviewing 
the AOJ determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  By the 
informational letter, the statement of the case, and the 
supplemental statements of the case, VA satisfied the fourth 
element of the notice requirements.  In addition, the Board 
notes that in a November 2004 VA form 21-4138 (Statement in 
Support of Claim) the veteran indicated that he had no 
additional evidence to submit which would support his claim 
on appeal.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, in a November 1945 rating decision, the veteran 
was awarded service connection for the residuals of a 
lacerated wound injury to the left arm with injury to the 
deltoid muscle, muscle group III, minor arm.  The veteran's 
disability was rated as 10 percent disabling, under 
Diagnostic Code 3165, effective October 1945.  Subsequently, 
in a December 1948 rating decision, the veteran's disability 
was increased to a 20 percent rating, under Diagnostic Code 
5303, effective April 1946.  At present, the veteran is 
seeking an increase rating in excess of 20 percent.  

With respect to the applicable law, for rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions, which include six muscle 
groups for the shoulder girdle and arm (Diagnostic Codes 5301 
through 5306) and three muscle groups for the forearm and 
hand (Diagnostic Codes 5307 through 5309).  See 38 C.F.R. § 
4.55(b) (2004).  For compensable muscle group injuries which 
are in the same anatomical region, but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  See 38 C.F.R. § 
4.55(e) (2004).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
See 38 C.F.R. § 4.55(f) (2004).  As well, a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injury affects 
entirely different functions.  See 38 C.F.R. § 4.55(a) 
(2004).

Additionally, the Board notes that certain provisions in the 
Rating Schedule dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 
1997).  The Board notes this change took effect subsequent to 
the receipt of the veteran's claim for an increased rating, 
which was submitted in December 1996.  In DeSousa v. Gober , 
10 Vet. App. 461, 467 (1997), the United States Court of 
Appeals for Veterans Claims (Court) held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
Accordingly, the Board has the duty to adjudicate the 
veteran's claim under the old regulation for any period prior 
to the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  However, after reviewing the 
regulations in effect at the time of the veteran's claim and 
the changes effective July 3, 1997, the Board finds that the 
July 3, 1997 amendments did not substantially change the 
criteria pertinent to the veteran's disability, but rather 
added only current medical terminology and unambiguous 
criteria.  Thus, as neither the old version nor the new 
version are more favorable to the veteran, the Board finds 
there is no need to apply both criteria to the present claims 
and/or to remand the claims to the RO for further 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's left upper arm disability is currently rated as 
20 percent disabling under Diagnostic Code 5303, and is 
deemed to be moderately severe in nature.  The veteran's 
dominant upper extremity is his right extremity.  In this 
regard, Diagnostic Code 5303 provides for evaluation of 30 
percent for a nondominant upper extremity productive of 
severe functional impairment.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5303 (2004).

The rating criteria prescribes that a moderately severe 
injury is characterized by a through and through or deep 
penetrating wound, debridement, prolonged infection, or 
sloughing of soft parts, with intermuscular scarring. The 
objective findings of such type of injury include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indication on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles when compared with the sound side; and 
muscle strength, endurance, or coordinated movements should 
demonstrate positive evidence of impairment of function when 
compared with the sound side.  See 38 C.F.R. § 4.56(d)(3) 
(2004).

Additionally, the rating criteria prescribes that a severe 
injury is characterized by through and through or deep 
penetrating wound, shattering bone fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
of this type of injury include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track; indication on palpation of loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area, 
with abnormal muscle swelling and hardening in contraction; 
and muscle strength, endurance, or coordinated movements 
should demonstrate evidence severe of impairment of function 
when compared with the sound side.  There are seven 
additional signs of severe muscle injury, which include 1) x-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; 2) adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; 3) 
diminished muscle excitability to pulse electrical current in 
electrodiagnostic tests; 4) visible or measurable atrophy; 5) 
adaptive contraction of an opposing group of muscle; 6) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and 7) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  See 38 
C.F.R. § 4.56(d)(4) (2004).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the evidence of record, February 1997 VA 
scars and muscles examination reports show that the veteran 
had a scar in the left arm triceps.  He had good extension 
and flexion of the elbow with resistance and no neurovascular 
deficits in the upper extremity, but had decreased abduction 
and extension of the left shoulder, and marked decrease of 
range of motion of the left shoulder.  He could only abduct 
or extend to 90 degrees, and had some decrease in his 
internal rotation when attempting to put the arm behind the 
back.  The scar was circular in shape, of normal color, and 
was 2 centimeters in diameter.  There were no adhesions to 
the underlying triceps musculature, although there was 
limitation of function of the left shoulder.  The veteran was 
diagnosed with frozen left shoulder secondary to favoring the 
left upper extremity.

A February 1999 VA examination report shows that the veteran 
had XI good shoulder shrug and XII no lingual deviation.  On 
motor examination, there was good strength in the right arm 
and both lower extremities.  He had weakness of the deltoid 
particularly in the left upper extremity, some atrophy 
focally in the deltoid, and loss of use of his proximal 
muscle to his left upper extremity.  He also had mild 
weakness of his triceps and biceps which appear to be more 
pain related than anything else.  Distal muscles were normal, 
and reflexes were bilaterally traced in the upper extremities 
but absent in the lower extremities.  Coordination was 
diminished in the left upper extremity secondary to weakness, 
gait was ataxic with poor tantum, and Romberg was negative.  
Sensory examination revealed some nonspecific diminished 
sensation in the left upper extremity diffusely which 
appeared to be non-physiologic.  The veteran was diagnosed 
with some residual left upper extremity weakness, and 
strictly a left brachial plexus weakness which was about 56 
years old.  As the veteran's problem was deemed chronic, the 
changes were permanent with residual weakness, atrophy and 
loss of use of the femoral canal of the left upper extremity 
proximally.

Treatment records from the Miami VA Medical Center dated from 
1984 to 2003 include February 1997 left shoulder x-rays which 
revealed rather moderate degenerative changes in the left 
shoulder and evidence of foreign material of high anatomic 
number, thought to be a foreign body of a shrapnel type.  
Appearances did not suggest a surgical clip.  Additionally, 
these records include February 1997 left humerus x-rays which 
showed a humerus within normal limits, and with no evidence 
of previous trauma or metastatic, or other bone disease.

An August 2004 VA examination report indicated that the upper 
extremities showed a generalized muscle atrophy consistent 
with the veteran's age.  There was a well-healed faintly 
visible scar measuring one inch in length, and eight inches 
from the acromioclavicular joint in the area of the proximal 
left triceps muscle.  Strength in the trapezius muscle 
measured 5/5 bilaterally, strength in the deltoid muscle 
measured 5/5 bilaterally, strength in the supraspinatus 
muscle measured 4/5 on the left and 5/5 on the right, 
strength in the infraspinatus muscles measured 4/5 on the 
left and 5/5 on the right, strength in triceps muscles 
measured 4/5 on the left and 5/5 on the right, biceps had 5/5 
bilateral strength, strength in the brachioradialis muscles 
measured 5/5 bilaterally, and the intrinsic hand muscles 
strength was 5/5 bilaterally.  There was no winging of the 
scapula to indicate a possible brachial plexus injury, and 
sensory dermatomes of C4 through C8 were intact bilaterally.  
The examiner was of the opinion that the veteran's left arm 
symptoms consisted of occasional mild pain in the left 
brachium and some mild muscle weakness was attributable to 
the service-connected residuals of a lacerated wound of the 
left arm, as opposed to any non-service connected condition, 
including the veteran's diabetic status.

An August 2004 VA scars examination report shows the veteran 
has 3 scars on his left upper posterior arm.  The most 
significant is a 1.5 cm atrophic plaque.  It is a deep scar 
with evidence of tissue loss and muscle loss, with pain on 
palpation, but stable.  There was underlying adherence of the 
tissue and pain with this scar.  There was no induration or 
inflexibility of the scar.  And, as far as limitation of 
motion by the scar, the veteran reported some numbness.  With 
respect to the second scar, it is a smaller 1.5 by 8 
centimeters whitish, mildly shiny plaque, with not much 
elevation, superficial and inferior to the first scar noted.  
The third scar is a posterior scar to the first two scars, 
and it is about 4 centimeters, mildly hypertrophic whitish 
plaque.  In sum, the second and third scars are superficial, 
with no real inflammation, edema or keloid formation.  There 
was no induration or inflexibility, and no real limitation of 
function by the second and third scars.

Lastly, an August 2004 VA orthopedic examination report 
reveals the veteran had a scar in the triceps, but not in the 
deltoid area of the left shoulder.  There was some weakness 
in the extension of the left elbow 4/5 quality, had full 
extension and abduction of the left shoulder, and full 
flexion.  Also, there was no weakness in his deltoid muscle 
in extension with resistance, and anterior and posterior 
extension of the shoulder.  The veteran's main problem is his 
occasional aching in his left upper arm.  And, upon physical 
examination, he had approximately 10 percent of weakness in 
the extension of the elbow, but no weakness in the rearward 
or anterior extension of the shoulder.  He had full extension 
and abduction of the shoulder, with no weakness on motion in 
extension or abduction.  Also, there was no indication of 
deltoid weakness when compared to the contralateral side.  
The veteran has also been diagnosed with neuropathy secondary 
to diabetes, but the examiner felt that the problems the 
veteran was having with his left shoulder were minimum, that 
they were related to his injury to the triceps (not the 
deltoid muscle), and that there was no apparent conflict with 
the diabetic neuropathy and the laceration of the deltoid.  
The examiner also felt that they were distinct and no 
overlapping, that the veteran did not get any pain on use, 
that he did not have any flare-ups, that there was statis on 
repetitive movement in extension of the right elbow, and that 
there was no excess fatigability or incoordination.  The 
veteran was diagnosed with laceration wounds of the left 
triceps, but that the function disability was of minor degree 
and the examiner would rate it to approximately 10 percent.

After a review of the evidence, the Board finds that, the 
evidence of record simply does not support the award of an 
increased disability rating in excess of 20 percent for the 
service-connected the residuals of a lacerated wound injury 
to the left (minor) arm with injury to the deltoid muscle, 
muscle group III.  The evidence simply does not show that the 
veteran's disability is characterized as severe.  
Specifically, the evidence does not show that the veteran has 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; indication on 
palpation of loss of deep fascia or muscle substance or soft 
flabby muscles in the wound area, with abnormal muscle 
swelling and hardening in contraction.  As well, muscle 
strength, endurance, or coordinated movements do not show 
evidence severe of impairment of function when compared with 
the sound side, as specifically noted in the August 2004 VA 
orthopedic examination report.  See 38 C.F.R. § 4.56(d)(4) 
(2004).  

The Board acknowledges that the February 1997 left shoulder 
x-rays revealed evidence of foreign material of high anatomic 
number.  However, there simply is no evidence of 
intermuscular trauma and explosive effect of the missile.  In 
addition, the Board acknowledges that, per the August 2004 VA 
scar examination report, one of the veteran's scars presents 
evidence of adhesion of the tissue and pain.  However, there 
simply is no evidence of adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  See id.

As such, the Board finds that the preponderance of the 
evidence does not show that the veteran's disability is 
productive of severe impairment, and the award of a 
disability evaluation in excess of 20 percent for the 
veteran's residuals of a lacerated wound injury to the left 
(minor) arm with injury to the deltoid muscle, muscle group 
III, under Diagnostic Code 5303, is not warranted.  See 38 
C.F.R. 
§ 4.73, Diagnostic Code 5303 (2004). 

The Board acknowledges that the veteran has some neuropathy 
secondary to diabetes.  But, even assuming that this 
neuropathy could be arguably related to the service-connected 
residuals of a lacerated wound injury to the left (minor) arm 
with injury to the deltoid muscle, muscle group III, the law 
is clear that a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injury affects entirely different functions, 
which is not the case here.  No significant functional 
limitation in terms of loss of sensation has been found, 
including during the last August 2004 VA orthopedic 
examination.  See 38 C.F.R. § 4.55(a) (2004).  Additionally, 
although it could be argued that the veteran is entitled to 
an increased rating under the provisions of 38 C.F.R. § 
4.55(e) or 4.55(f), the Board finds that such sections are 
not applicable in this case as the veteran's muscle group 
injuries are in the same anatomical region and act on the 
same joint.  See 38 C.F.R. § 4.55(e) and (f) (2004).  
Furthermore, in denying the veteran's claim for an increased 
evaluation, the Board has considered the history of the 
veteran's disability, the current clinical manifestations and 
the effect this disability may have on the earning capacity 
of the veteran, the nature of the original disability, and 
the functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. §§ 4.40- 4.45, 4.59 (2004); DeLuca, 
8 Vet. App. at 204-7.  However, the evidence does not show 
additional functional loss due to pain or weakness, which is 
not already contemplated in the relevant rating criteria.  
See id.

Additionally, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (2004) have 
been considered whether or not they were raised by the 
appellant as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether 
extra-schedular evaluations pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2004) are warranted.  In the instant 
case, however, there has been no showing that the veteran's 
service-connected left arm disability alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected disability, the Board 
finds that such impairment is contemplated in the disability 
rating assigned.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.  The applicable rating criteria contemplate higher 
ratings, but the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Therefore, for the reasons discussed above, 
referral for consideration for extra-schedular evaluation is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for the residuals 
of a lacerated wound injury to the left (minor) arm with 
injury to the deltoid muscle, muscle group III, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


